Title: 10th.
From: Adams, John Quincy
To: 


       Leonard White came up in the morning, and proposed to me, to make one of a small slaying party to Hampstead, where Mr. White has an house, and farm. At about 10 o’clock, the slay stopp’d at the gate, and we immediately set away; Eliza, Peggy White Mr. Moores, Leonard, and myself. It was half past 11 before we got to the Place, although only 8 miles distant; on ac­count of the great number of loaded teems which we met on the road; the Country People, come down in the Winter in Slays, from 40 or 50 miles, to supply this and the neighbouring towns, with provisions of various kinds; and as the path is now very narrow, and the Snow deep, it is difficult, and sometimes dangerous for two carriages to cross each other. About 3 miles from Mr. Shaw’s, is the line which seperates the States of Massachusetts and New Hampshire, I had never cross’d it before this day. We dined at Hamstead, and at about half after four set out to return; it was about 6 o’clock when we got to Mr. White’s house. We had quite an agreeable party; the weather very good, and the Company small; return’d from Mr. White’s, at about 8 o’clock, and went very early to bed, as what with setting up so late last night, and what with the jaunt, I was very much fatigued.
      